Mr. Chief Justice Clarity delivered the opinion of the court: The claimant alleges that he was appointed to the position as a member of the State Mining Board on Dec. 1st, 1922; that he performed the duties of said member since his appointment; that the 52nd General Assembly enacted a law which went into effect July 1st, 1921 increasing the salary of this claimant from $500.00 to $1,000.00 per - annum; that he received the sum of $500.00 per annum or Five Dollars per day for one whole day’s services; that since Dec. 1st, 1922, the salary was increased from Five to Ten Dollars per day and the claimant alleges that there is now due him from the 1st day of July, 1927, the sum of One Thousand ($1,000.00) Dollars which has not been paid by the State. It does appear that this court did grant relief up until July 1st, 1927. The Attorney General comes and submits the disposition of the case to the court. The court is of the opinion that it would not be proper to assume the authority to fix and regulate salaries. If an emergency presents itself where the Legislature and others in authority have not the opportunity to adjust matters and claims of this character then it would seem the court ought to furnish relief but we believe ample time has elapsed and opportunity has presented itself since this controversy started sufficient to have this matter determined independent of this court. It is therefore recommended that this claim be denied.